TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00018-CV


Rachea Cunningham, Appellant

v.

Navarro Regional Hospital, L.P. d/b/a Navarro Regional Hospital; Patricia Sullivan, RN;
and Lisa Henderson, RN, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 07-380-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Rachea Cunningham has filed a motion to withdraw her appeal against
appellees Navarro Regional Hospital, L.P. d/b/a Navarro Regional Hospital; Patricia Sullivan, RN;
and Lisa Henderson, RN.  We grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant's Motion

Filed:   March 24, 2011